Case 1:19-cr-00500-PKC Document 22 Filed 02/27/20 Page 1 of 1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Molio Building
One Saint Andrew's Plaza
New York, New York 10007

February 27, 2020

BY ECE

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States y. Jhancarlos Acosta-Liriano, 19 Cr. 500 (PKC)
Dear Judge Castel:

C The Court has scheduled a conference in the above-captioned matter for March 17, 2020
at 12:30 p.m. The parties request that that time be excluded under the Speedy Trial Act through
March 17, 2020. Such an exclusion would be in the interests of justice, as it would allow, among
other things, the parties time to continue discussing possible dispositions of this matter. See 18
US.C. § 3161 (b)(7)(A).

Respectfully submitted,
GEOFFREY 8. BERMAN
United States Attorney

Lael Persie

* Daniel Nessim

Assistant United States Attorney
(212) 637-2486 a
(s roll ‘oie

fy
aby ote
0 WA

7

 
